COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


    PETER MANUEL CANDELARIA,                                §
                                                                               No. 08-20-00011-CR
                                     Appellant,             §
                                                                                  Appeal from the
    v.                                                      §
                                                                                118th District Court
    THE STATE OF TEXAS,                                     §
                                                                            of Howard County, Texas
                                     Appellee.              §
                                                                                    (TC#15,560)
                                                            §

                                                  OPINION

         Appellant, Peter Manuel Candelaria, appeals his conviction of aggravated assault on a

public servant, to-wit: Dustin Thomas. TEX.PENAL CODE ANN. § 22.01(b). 1 In a single issue,

Appellant challenges his conviction, asserting the evidence is legally insufficient. We affirm.

                                               BACKGROUND
                                              Factual Background




1
  Appellant was charged with seven offenses arising out of a single criminal action. At trial, the State filed a motion
to join all seven offenses, which was granted. Appellant challenges his conviction in seven separate appeals—08-20-
00007-CR, 08-20-00008-CR, 08-20-00009-CR, 08-20-00010-CR, 08-20-00011-CR, 08-20-00012-CR, and 08-20-
00013-CR. Carrying forward Appellant’s individual structure, we address each appeal separately. This particular
appeal solely addresses appellate cause number 08-20-00011-CR, which involves the offense of aggravated assault on
a public servant, to-wit: Dustin Thomas. Additionally, this case was transferred from Eastland Court of Appeals
pursuant to the Texas Supreme Court’s docket equalization efforts. See TEX.GOV’T CODE ANN. § 73.001. We follow
the precedent of the Eastland Court of Appeals to the extent they might conflict with our own. See TEX.R.APP.P. 41.3.
       The Big Spring Police Department had actively been attempting to locate and arrest

Appellant for outstanding warrants. On the morning of December 28, 2018, Sergeant Steve Henry

and Investigator Dustin Thomas conducted surveillance at a known residence of Appellant.

Sergeant Henry and Investigator Thomas sat and surveilled from their respective unit vehicles—

unmarked trucks equipped with red and blue lights, sirens, and radio. Based on information the

officers had, they believed Appellant drove a burgundy or red Buick, and knew the license plate

number. After not detecting activity, the officers took their lunch break and left the location. After

lunch, Investigator Thomas returned to the location and notified Sergeant Henry that he detected

movement; Appellant was “getting in and out of the house and to the vehicle.” Sergeant Henry

was in communication with Investigator Thomas while en route to the surveilled address when he

detected the burgundy Buick and positively identified the driver as Appellant. Sergeant Henry then

pulled up behind Appellant, activated the emergency lights of his undercover unit and notified

dispatch of the pursuit. Appellant continued to accelerate, ran at least two stop signs, and at one

point, drove in the wrong direction on a one-way street. The vehicle then stopped, and two

individuals exited the vehicle—Appellant and a female. Appellant ran away and a foot pursuit

ensued.

       Several law enforcement officers responded to the scene upon learning of the pursuit via

radio-dispatch and a search for Appellant followed. Investigator Thomas searched an alleyway and

ultimately found Appellant hiding inside of a dumpster holding a firearm to his head. After

confirming Appellant was armed and alerting the others, the officers all took cover. The situation

morphed into what the officers described as a “standoff” that lasted over two hours. The officers

involved in the standoff include: Chris Dominguez, Steve Henry, Chris Mahurin, Dustin Thomas,


                                                  2
Marc Thomas, and Rory Gammons—who are all alleged, individual victims of Appellant’s

respective convictions for aggravated assault on a public servant. At the time Appellant opened

fire, the approximate locations of the officers were as follows: Investigator Dustin Thomas,

Detective Dominguez, and Investigator Marc Thomas all standing side by side in very close

proximity to one another. Lieutenant Mahurin was located a few feet north of and parallel to the

aforementioned officers. Investigator Gammons was located just behind and west of Detective

Dominguez.

          After Appellant opened fire in the direction of the officers, Sergeant Marcus Thomas

returned fire and shot three rounds, one of which struck Appellant’s hand. Investigator Angelica

Wilkins, a certified law enforcement negotiator, eventually convinced Appellant to surrender and

exit the dumpster. A 9-millimeter pistol was retrieved from Appellant, and three empty shell

casings from that pistol were later found. Appellant was arrested and taken to a hospital where he

received medical treatment for his injury.

          It is uncontested that during the standoff, Appellant refused to obey commands, and

threatened his own life and the officers’ lives; Appellant made clear he was either going to shoot

himself once he was found, or the officers would have to kill him because he was not going back

to prison—a tactic commonly known as “suicide by cop.” The testimony, however, from each

respective officer, varies in regard to the number of shots heard or seen fired from Appellant’s

pistol.

                                    Procedural Background




                                                3
         Appellant was charged with aggravated assault on a public servant, to-wit: Dustin Thomas.

The jury found Appellant guilty and sentenced him to the Institutional Division of the Texas

Department of Criminal Justice for a term of forty years. This appeal followed.

                                                  DISCUSSION

         In a single issue, Appellant seeks reversal of his conviction, asserting the evidence is

legally insufficient. We disagree.

                                  Standard of Review and Applicable Law

         Under the Due Process Clause of the U.S. Constitution, the State is required to prove every

element of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-

19 (1979). In Brooks, the Texas Court of Criminal Appeals held the only standard a reviewing

court should apply when examining the sufficiency of the evidence is the legal sufficiency standard

articulated in Jackson, which requires affording deference to the jury’s credibility and weight

determinations. Brooks v. State, 323 S.W.3d 893, 894-95 (Tex.Crim.App. 2010). 2 The critical

inquiry in a legal sufficiency challenge is whether the evidence in the record could reasonably

support a conviction of guilt beyond a reasonable doubt. Jackson, 443 U.S. at 319; Clayton v.

State, 235 S.W.3d 772, 778 (Tex.Crim.App. 2007).

         When reviewing the legal sufficiency of the evidence, we must view all of the evidence in

the light most favorable to the verdict to determine whether any rational juror could have found

the defendant guilty of the essential elements of the offense beyond a reasonable doubt. Salinas v.




2
  Appellant incorrectly asserts a factual insufficiency claim; the court in Brooks abandoned the factual sufficiency
standard, codifying it to a standard of legal sufficiency. 323 S.W.3d at 915 (Cochran, J., concurring op.)(“To declare
the evidence factually insufficient necessarily turns an appellate judge, viewing only the cold written record, into a
self-appointed thirteenth juror with absolute veto power over the twelve citizens who actually saw the witnesses, heard
the evidence, and reached a rational, reasonable verdict.”).
                                                          4
State, 163 S.W.3d 734, 737 (Tex.Crim.App. 2005). A lack of direct evidence is not dispositive on

the issue of the defendant’s guilt; guilt may be established by circumstantial evidence alone.

Guevara v. State, 152 S.W.3d 45, 49 (Tex.Crim.App. 2004). We measure the evidence by the

elements of the offense as defined by a hypothetically correct jury charge. Thomas v. State, 303

S.W.3d 331, 333 (Tex.App.—El Paso 2009, no pet.)(citing Malik v. State, 953 S.W.2d 234, 240

(Tex.Crim.App. 1997)). A hypothetically correct charge accurately sets out the law, is authorized

by the indictment, does not unnecessarily restrict the State’s theories of liability, and adequately

describes the offense for which the defendant was tried. Malik, 953 S.W.2d at 240.

       We bear in mind that the trier of fact is the sole judge of the weight and credibility of the

evidence, and we must presume the fact finder resolved any conflicting inferences in favor of the

verdict and we defer to that resolution. Dobbs v. State, 434 S.W.3d 166, 170 (Tex.Crim.App. 2014)

(citing Jackson, 443 U.S. at 319). A reviewing court may not reevaluate the weight and credibility

of the evidence or substitute its judgment for that of the fact finder. Isassi v. State, 330 S.W.3d

633, 638 (Tex.Crim.App. 2010). Our only task under this standard is to determine whether, based

on the evidence and reasonable inferences drawn therefrom, a rational juror could have found the

essential elements of the crime beyond a reasonable doubt. Id.

       A person commits assault if the person intentionally or knowingly threatens another with

imminent bodily injury. TEX.PENAL CODE ANN. § 22.01(a)(2). A person commits aggravated

assault on a public servant if assault is committed as defined in Section 22.01, and the person uses

or exhibits a deadly weapon during the commission of the assault against a person whom the actor

knows is a public servant while the public servant is lawfully discharging an official duty.

TEX.PENAL CODE ANN. § 22.02(a)(2), 22.02(b)(2)(B).


                                                 5
        As applicable to the offense of aggravated assault on a public servant in this case, a

hypothetically correct jury charge would ask whether Appellant: (1) intentionally or knowingly;

(2) threatened another with imminent bodily injury by use of deadly weapon; (3) against a person

whom he knew was a public servant while the public servant was lawfully discharging an official

duty. Id.

                                              Analysis

        In the instant case, Investigator Thomas of the Big Spring Police Department was heavily

involved in Appellant’s ultimate arrest. Investigator Thomas spent the day surveilling Appellant

in an attempt to arrest him for outstanding warrants; the surveillance led to the vehicle pursuit, the

foot pursuit, and the eventual standoff. Investigator Thomas learned of the vehicle pursuit via radio

and drove a distance behind Sergeant Henry and Appellant during the chase. Sergeant Henry

relayed the events as they unfolded via radio and Investigator Thomas knew Appellant was now

on foot, but lost sight of both Sergeant Henry and Appellant upon arrival at the scene. Sergeant

Henry eventually saw Investigator Thomas and signaled him into an alleyway. Unbeknownst to

Sergeant Henry and Investigator Thomas, they were physically situated near the dumpster

Appellant was hiding in as they searched for him. After hearing a metal clank, the officers began

to search metal structures. Investigator Thomas looked inside a dumpster and found Appellant

sitting inside holding a gun to his head. Sergeant Henry confirmed to the officers that Appellant

was armed, and they all took cover. Investigator Thomas described the situation as “very hectic at

this point, as you can imagine.” Sergeant Henry then deployed pepper spray into the dumpster and

Investigator Thomas testified shots were thereafter fired from the dumpster. A second round of

pepper spray was deployed into the dumpster, at which point, Investigator Thomas heard a second


                                                  6
shot fired from the dumpster. When asked to describe what he saw and heard in the alleyway as

he took cover, in close proximity to the dumpster, Investigator Thomas explained:

       A. At that point, [Appellant’s] left hand came over the Dumpster and pointed the
       gun at me and the other two officers as he progressed back and forth . . . .

                                      .               .                .

       Q. [T]ell us about the pistol and what it was pointing at . . . ?

       A. The pistol from the Dumpster?

       Q. Yeah.

       A. I saw it directly come out of the Dumpster and then it come right at me, and I observed
       that it started to sweep back and forth.

       Q. Between the three of y’all?

       A. Yes, sir.

                                      .               .                .

       Q. It’s aimed at you three guys?

       A. At least. As I said previously, I don’t know who was behind me because I – I’m
       not looking back behind me at that point.

                                      .               .                .

       Q. What happened after that?

       A. We again kept yelling for Candelaria to throw the weapon out and exit the
       Dumpster. He continued to make -- throughout this whole event, he was continuing
       -- continually telling us that he’s going to come out shooting or we would have to
       shoot him or he was going to shoot us, and he continued in that fashion after he was
       hit.

       Q. Let me stop you. Did he threaten y’all before he was shot?

       A. Yes.

                                  .               .                .

                                                  7
Q. Well -- but before he was shot and while he was armed in the Dumpster, what
did he have to say?

                          .               .               .

A. He made several repeating threats in the sense of we’re going to have to shoot
him because he’s not going to come out, he’s not going back to jail, he’s -- we’re
going to have to shoot him or he’s going to shoot us. Just over and over with that
repetitively.

Q. All right. And how many times did you see the gun? You saw it once while he
was laying in the Dumpster?

A. Yes, sir.

Q. And then you saw it as it was extended out?

A. Yes, sir. As it came over the edge towards me on my side.

Q. What were your thoughts as the gun was -- you said it was pointed at you?

A. I saw directly down the barrel, yes.

Q. What were your thoughts when -- given the language that he has used, what are
your thoughts as you’re looking down the barrel of the gun?

A. ‘At any moment he’s going to fire it at me,’ is exactly what I thought, and that’s
why I was trying to get a target . . . .

Q. Were you in fear of your life at that time?

A. Definitely.

Q. As you’re looking down the barrel of his pistol?

A. Absolutely.

Q. Was it aimed at the sky?

A. No.

Q. -- or was it aimed at you?



                                          8
       A. Directly at me. And then it waved back and forth toward -- in the proximity
       around me closely.

       Investigator Thomas further discussed the standoff, describing he heard a total of at least

three shots fired from the dumpster. Appellant himself also testified and admitted to firing his

pistol at least three times. The following exchange between Appellant and the prosecutor occurred:

       Q. Were you attempting to frighten the officers away?

       A. Yes. I wanted them to get away from me.

       Q. So your intent was to threaten them by firing that weapon?

       A. To scare them, yes.

       Appellant argues the testimony is to confusing, conflicting, and unreliable to support his

conviction. The State counters by asserting testimonial conflicts present issues of fact and

credibility for the jury to decide. We agree. The trier of fact is the sole judge of the weight and

credibility of the evidence and we must we defer to that resolution. Dobbs, 434 S.W.3d at 170.

       Based on the evidence, the following testimony and the reasonable inferences drawn

therefrom, we deduce a rational jury could have concluded Appellant: (1) intentionally or

knowingly; (2) threatened Dustin Thomas with imminent bodily injury; (3) knowing he was a

public servant while lawfully discharging an official duty. TEX.PENAL CODE ANN. §§ 22.01, 22.02.

The evidence is legally sufficient to support Appellant’s conviction. Appellant’s sole issue is

overruled.

                                        CONCLUSION

       For these reasons, we affirm.




                                                9
April 23, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  10